DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.


Status of the Claims
Claims 1-4 and 6-10 are currently pending. Claim 5 is canceled. Claim 10 is newly added.  Claims 8 and 9 are withdrawn.  Claim 1 has been amended.  Claims 1-4, 6, 7 and 10 have been examined on the merits. 


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly 


Rejections Maintained/New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-7 and newly applied to claim 10 under 35 U.S.C. 103 as being unpatentable over Hnojewyj (US8383144, 2/26/2013, cited in Applicant IDS) in view of Sasaki (US 20100227804, 9/9/2010), Kaully (US20110293722, 12/1/2011), and Ingenito (US20170239385, 8/24/2017) is maintained.  
With regard to Claim 1, Hnojewyj teaches a tissue sealant (abstract) comprising an electrophilic polymer component containing multi-arm PEG (column 5, lines 40-47; column 5, lines 59-67; column 6, lines 51-52; column 6, lines 61-67) having at least 3 electrophilic groups where the electrophilic groups are succinimidyl glutarate (see column 12, lines 38-42). The tissue sealant also contains albumin, a buffer, and water (Hnojewyj, Claims 1 and 13). The concentration of the albumin in a liquid component of the sealant is 125 mg/ml (2 cc of 25% albumin mixed with 2 cc of PEG solution; Hnojewyj, example 1). Hnojewyj teaches that the electrophilic polymer component 
Hnojewyj, Sasaki, and Kaully do not teach the inclusion of entrained gas as bubbles. However, Ingenito teaches that for the purpose of lung tissue sealing by  (abstract), foams can be prepared by incorporating entrained gas bubbles into polymer-based liquid sealant compositions (see example 1). Such foams are taught to have beneficial properties in that they provide improved results for bronchoscopic lung volume reduction (paragraphs 270, 274, and 275). It would have therefore been obvious to one of ordinary skill in the art to prepare the tissue sealant of Hnojewyj, Sasaki, and Kaully as a foam by incorporating entrained gas into the composition when used as a lung tissue sealant. The gas comprises 75% of the foam (paragraphs 302 and 298; 5 ml of liquid, 15 ml of gas in 20 ml of foam).  As described above, the components of the tissue sealant are combined together to produce a foam with closed cells. Because the materials used in the foam of the rejection are substantially identical to those claimed, 
With regard to Claim 2, the gas is air (Ingenito, paragraph 16).
With regard to Claim 3, the PEG-SG4 has di-ester linkages, as it is the same multi-ARM PEG used by Applicant (see Examples 1-5 of the instant specification). Given that the only difference taught between the two PEG components is the number of arms (i.e., 2 vs. 4) as described above, it would have been obvious to one of ordinary skill in the art at the time of invention to use PEG-SG2 that is the same as the PEG-SG4 except for the number of arms, i.e., PEG-SG2 with di-ester linkages.
With regard to Claim 4, as described above, the sealant comprises a foam. Additionally, it is bioresorbable (Hnojewyj, column 15, lines 21-30). 
With regard to Claims 6 and 7, Hnojewyj teaches that the concentration of the albumin and PEG affect the sealing properties and gelation (column 7, lines 35-37; column 11, lines 16-19); thus the concentrations of albumin and PEG are art-recognized result-effective variables that would have been routinely optimized by one of ordinary skill in the art to achieve the desired effect of tissue sealing. Such routine optimization of these parameters to provide a composition with suitable tissue sealing properties would have resulted in a composition with the properties claimed in Claims 8-10, i.e., the claimed foam flowability and E modulus. Alternatively, given that the composition of the rejection contains the same materials in the same amounts claimed and thus has a structure substantially identical to that claimed, it would necessarily have the same properties, i.e., the claimed foam flowability and E modulus.
2.  Figure 12 also shows that elongation is at least 60% from 5-50 mg/ml PEG SG4 concentration.  Concentrations of 25- 40 PEG –SG4 mg/ml overlap with the from 5-50 mg/ml PEG SG4 concentration shown in Figure 12.  Therefore, as evidenced by the instant specification in Figure 12, the prior art amounts of 25- 40 PEG –SG4 mg/ml have adhesion greater than 4 N/in2 and elongation of at least 60% as called for in instant claims 1 and 10.   




Response to Arguments
Applicants’ arguments of February 26, 2021 have been fully considered and are found to be unpersuasive.  

Ingenito is not analogous prior art because the formulations of Ingenito are not tissue sealants or applied in the same manner as tissue sealants.  Ingenito incorporates polyvinyl alcohol to generate the foam formulations and it is very hydrophilic, so the forming properties of the polymer would not be comparable to albumin.  A foam would be created but it is likely that the foam would dissipate quickly.  
	The properties of cohesiveness, adhesion which is recited in claim 1 and flexibility are important for a lung sealant formulation.  The disclosure of materials and formulations intended for lung volume reduction procedures would not have suggested that the specific formulations herein would have the claimed properties of claims 1 and 10.  

Applicants’ arguments are not persuasive. See MPEP 2141.01(a): "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is 
Here, the claimed subject matter is drawn to a tissue sealant, and Applicant's intended use for the composition is for use as a lung tissue sealant. Ingenito is expressly used to "seal brochopleural fistulas" and "seal an air leak in a lung" (see abstract). Ingenito is thus from the same field of endeavor as the claimed invention, i.e., lung tissue sealing. 
Applicants’ argument that the PVA-based foam formulations of Ingenito will have different foaming characteristics to the claimed compositions and are not directly comparable is not persuasive. The rejection is not over Ingenito alone. The teaching of Ingenito relied on for the rejection is that it is beneficial to entrain gas bubbles into polymer-based liquid sealant compositions to produce a foam. This teaching would have been reasonably expected by one of ordinary skill in the art to also apply to Hnojewyj, who teaches a polymer-based liquid sealant composition. Applicant still has not provided any evidence to suggest that incorporating the gas bubbles of Ingenito into the composition of Hnojewj, and thus producing the same structure as that claimed, would produce a different result from the claimed composition. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
The provisional rejection of claims 1-4 and 6-7 and newly applied to claim 10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-10 of copending Application No. 15/911859 (reference application) in view of Hnojewyj (US8383144, 2/26/2013, cited in Applicant IDS), Sasaki (US 20100227804, 9/9/2010), and Kaully (US20110293722, 12/1/2011) is maintained.
 Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
With regard to Claim 1, Claims 1 and 6 of copending Application No. 15/9119859 teach a tissue sealant composition comprising a multi-arm PEG-SG component having at least 3 electrophilic groups, albumin, a buffer, water, and entrained gas bubbles. The concentration of albumin in the liquid component is 50-200 mg/ml, and that of the PEG is 25-100 mg/ml (Claim 1 of copending Application No. 15/911955). The PEG is PEG-SG4 (specification, paragraph 61) and has a molecular weight of 5-20,000 Da (Claim 3). Copending Application No. 15/9119859 does not teach the inclusion of a second PEG-SG component or the relative concentrations of the PEG-SG components. However, Hnojewyj teaches that in a similar composition containing an electrophilic polymer 
With regard to Claim 2, the gas is air (Claim 2 of copending Application No. 15/911955).
With regard to Claim 3, the PEG has di-ester linkages (Claim 4 of copending Application No. 15/911955).
With regard to Claims 4, 6, and 7, Claims 6, 8, and 9 of copending Application No. 15/911955 teach the limitations of these claims.


Response to Arguments
Applicants’ indication that they shall provide a terminal disclaimer in the event one of the applications is in condition for allowance in the comments of February 26, 2021 is acknowledged. The provisional rejection is maintained.



Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616